Title: To Thomas Jefferson from James Currie, 2 May 1787
From: Currie, James
To: Jefferson, Thomas



Hble. Sir
Richmond May 2d. 1787

In the midst of bustle and confusion I take the liberty to write you a few lines, by Mr. John Ammonett a native of Chesterfield County who I understand is come over to France in the Ship Robert, Capt. Ramsay. He is a descendant of French Emigrants here about the year 1700—and is now come to France in quest of an estate, to which he thinks he has a just claim, after the Vouchers of his Authenticity which he will bring over with him. He has been in different Stores here, tho young in business and with one of the best hearts in the World, unequal to the task he has now undertaken without some friendly aid. Any Services you can with propriety render him in investigating this claim with your best advice to him how to act in every respect whatever, and of which he’ll stand in need, I shall thank you and it will be obliging a man who will be ever gratefull for the favor conferred upon him. The last letter I had the honor of receiving from your Excellency was dated Paris Jany. 28th. 86. Since which time, I had the pleasure of receiving a Number of Volumes and half Volumes of the Encyclopædia, tho not bound as you once intended I believe, from what your letter says of the binding being cheaper in France than else where. Colo. Munroe’s came by same Opportunity which I had care taken of and delivered to him. I thank you likewise for the other Books sent me upon Air &c. &c. My friend Mr. Wm. Hay  has had their perusal and much delighted with them, as well as the Encyclopædia of which it is probable he has informed you as he writes by this Opportunity. My knowledge in the French has rather diminished than encreased since you left us, being kept in a constant bustle with a variety of attentions to mechanickes of different kinds &c., all of which have vanished into smoke.
The Observations you made upon Messrs. Jay and Little Page were pertinent and too just. Their altercation happened after the date of my letter and after L. P. left this place on his Way to France. His head I thought a good one, his heart I wish I may not have been disapointed in.
I have spoke several times to Archbd. Stuart, concerning the different things he was to procure for you and which I told him I would contrive to you in France. He tells me he has as yet been unable to procure any of them tho in hopes he soon will. I forwarded some time ago a Box from Colo. N. Lewis containing leaves seeds &c. &c., the produce of this Country, by the Way of P. Mouth Virga. to L’Orient. As Neil Jamieson has long left New York and Alexander’s Ships are monthly sailing for France, I preferred the nighest Port as the safest. Further I forwarded several Packetts from you sent on by Edwd. Carrington to my care to Colo. N. Lewis, Colo. Banister &c. &c., all of whom have been received before now. Ross and Pleasants had some time ago respectively letters from you and intend themselves the honor of soon writing you; Mr. Wm. Hay I fancy will give you a short sketch of the internal state of this Country at present, in regard to agriculture and manufacture, which have been both shamefully neglected and the last almost entirely laid aside since the return of peace. Your designs for the Capitol arrived long ago and pleased I believe very much, but alas the fund voted by last Assembly is altogether unproductive and I fear exceedingly, and indeed am almost certain, that nothing will be done this year in the matter. We have likewise a French Academy and play house under one roof established by a Mr. Quesnay who I believe is now in France. The[y] stand so near together, that I cant help feeling hurt at 2 such objects of our folly and impotence, as both are unfinished and likely to remain so for some time to come. With much difficulty the Canal from W. Ham here has been kept going on and tho perfectly practicable, I shall be very agreeably dissapointed, if it does not soon stop likewise. We are a Luxurious Voluptuous indolent expensive people without Œconomy or Industry. Our private and publick Virtue you can judge of. Our publick and private faith are much  shaken since you left the American Continent and in short without some speedy and Effectual as well as prudently administred remedy I may venture to say that we are on the Eve of political Damnation. I have just now while writing been informed that Congress have resolved that a payment of British debts is to take place, and it will be communicated to the publick very soon. The Expediency and policy of the Measure, I expect, they have maturely weighed. I wish for the Sake of this Country the Doctrine had been inculcated from the moment peace took place as it would have stimulated to Œconomy and Industry thousands who have been quite the reverse and who unavoidably will and must fall Victims to their extreme imprudence and ill timed show and dissipation of every kind.
Every thing pointed politically respecting this country you hear no doubt from those the best informed, therefore shall not say any thing from my own knowledge, in regard to individualls, or particulars respecting the country at large, but leave that to the Statesmen of our country and your correspondents here; your friends here are all pretty well. Your nephew Mr. P. Kerr I am informed has made considerable progress in his Education. I see him now and then; he was lately here at Mr. Eppes. Miss Polly will inform you of Eppington &c. I believe I before told you Col. R. Randolph Curles died about 12 Months ago. Your old friend Colo. Cary of Ampthill left the stage the 27th. of last Feby. about 2 in the morning and I believe from every one I have heard that no Gentleman of this Country in the memory of man ever left his affairs so distracted. The debts are immense. I had almost said innumerable. His family will be left very bare indeed. The Executions of your friends Eppes and Skipwith and that of Tayloe’s Executors are now tearing the Estate to pieces, tho they are blameless, only with much difficulty now getting what they long ago were entitled to. Those of his family he has left have my friendly and most cordial Sympathy.
A Fire broke out in this City the 8 of Jany. 87. about 4 in the morning that destroyed the most flourishing and wealthy part of this small place. I lost an Estate, that was about bringing me in (having just completed my buildings) £700. p. annum. In 2 hours the deed was done. The general opinion is that it was done on purpose; nothing has ever been done by Government or the Corporation to endeavor to discover the perpetrators of the dark deed. Many are wholely ruined and as many more almost irrecoverably injured. Among which class I rank myself. It occasioned, I must  confess, a shock from which I am not yet entirely relieved. Time I hope will efface the painfull reflection that I was deprived without any fault of my own of the fruit of many years hard earned industry in the very moment of expected fruition (as no return of rents had ever been made) for disbursements that for me, were immense. It will ever confer much honor and give me real and very sincere pleasure to have a letter from you when ever you please. The Oftner it will be the more agreeable to me; I was sorry to understand by the Governor E. R. Esqr. you had received an Injury in one of your arms or hands. I hope it is well before you read this letter. I should be glad if it is not ill timed or impertinent to be informed confidentially whether you have any views of returning soon (or ever) to your native Country. There never was a time when it was more in want of able statesmen than the present. I’ll thank you to tender my very respectfull Compliments to Miss Jefferson, who will receive a letter from Tuckahoe herewith enclosed. And tell Mr. Short I send him sound health and good spirits &c. &c. that is good. In flattering hopes of hearing from you soon and pretty frequently, I have the honor to Subscribe myself Yr. Excellency’s most obt. & Very H. Servt.,

James Currie


P.S. Mr. Jas. Buchanan has been confined with a dangerous illness 2 Months and will be a considerable time longer. I believe the publick buildings &c. &c. are hurt by his absence.

